Citation Nr: 1408955	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-40 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to increased rating(s) for posttraumatic stress disorder (PTSD) with alcohol abuse.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1985, and from March 2005 to November 2005.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO continued a 10 percent disability rating for service connected psychiatric disability then characterized as PTSD with depression, and  denied service connection for TBI.  In January 2010, the Veteran filed a notice of disagreement (NOD) with regard to both claims.  The RO issued a statement of the case (SOC) in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in September 2010. 

Subsequently, in an October 2010 rating decision, the RO reacharacterized the Veteran's psychiatric disability as  PTSD with alcohol abuse, and assigned higher ratings:  30 percent from  December 17, 2007; and 50 percent from March 15, 2010. In December 2010 and July 2011 supplemental statements of the case (SSOCs), the RO continued to deny service connection for TBI.  

In May 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claim.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's disposition of the claim for higher rating(s) for PTSD with alcohol abuse is set forth below.  The remaining claim for service connection for TBI is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.
 

FINDING OF FACT

On October 5, 2010, prior to the promulgation of a decision in the appeal, the Veteran notified the RO that he wished to withdraw from appeal the matter involving evaluation of his PTSD with alcohol abuse.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the matter of increased rating(s) for service-connected PTSD with alcohol abuse  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As noted, in an October 2010 rating decision, the RO assigned increased ratings  for service-connected PTSD with alcohol abuse : 30 percent from  December 17, 2007; and 50 percent from March 15, 2010.  As the Veteran was not assigned the maximum rating for his psychiatric disability either prior to or from March 15, 2010,  the appeal for a higher rating at each stage would have continued, without any further action from him.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, one day later, the Veteran signed an RO form indicating his satisfaction with the rating action with respect to the matter of evaluation of his PTSD disability, and withdrawing from the matter of "increased evaluation" for such disability.  

Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to the matter of the Veteran's entitlement to increased rating(s) for his PTSD with alcohol abuse.  Accordingly, he Board does not have jurisdiction to review the appeal with respect to this matter, and it must be dismissed.


ORDER

The appeal as to the issue of entitlement to increased rating(s) for service-connected PTSD with alcohol abuse is dismissed.


REMAND

The Board's review of the claims file reveals that further RO action is warranted on the remaining claim on appeal.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in- service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

In regards to the Veteran's claimed TBI, the record reflects current medical evidence of symptoms consistent with TBI.  Furthermore, the Veteran has reported a continuity of symptomatology since service which, by itself, indicates that such disability may be associated with service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Also, as a combat veteran, the Veteran has provided credible reports, during his May 2012 Board hearing, of heard trauma in Iraq, including from one explosion that knocked him out of bed, a different explosion that knocked him off of a boat ramp and into a river and a Humvee accident that caused him to slam into a wood shelf.  Additionally, VA medical records document that VA medical providers had previously suspected that the Veteran may have TBI related to service, but were ultimately unclear as to diagnosing him with TBI or relating it to service.

Hence, the RO should arrange for the Veteran to undergo VA TBI examination, by an appropriate physician, at a VA medical facility.  The Board notes that the RO has previously attempted to arrange such an examination on multiple occasions, but that t Veteran cancelled two scheduled examinations, an failed to attend one scheduled examination.  However,  during the May 2012 Board hearing,  he indicated  that he was willing to undergo examination.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain all outstanding, pertinent records.

The claims file currently includes outpatient treatment records from the Boston VA Healthcare System, dated  from January 2003 to September 2010.  More recent records from this facility likely exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Boston VA Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from September 2010 to the present, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that  he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Obtain from the Boston VA Health Care System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 2010 Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange the Veteran to undergo VA examination by a physician with expertise in TBI, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this  REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly indicate whether the Veteran currently has TBI or residuals of TBI.  If so, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of in-service injury or disease, to include alleged head injuries.    

In rendering the requested opinion, the physician should consider and discuss all pertinent in and post-service evidence and lay assertions, to include  the Veteran's credible reports of two head injuries from explosions and one head injury from a Humvee accident, as reported during the May 2012 Board hearing; and VA medical records, including those dated in July 2008, referencing  possible TBI.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.
 
6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of pertinent evidence and legal authority. 

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


